Marston, J.
The only question presented in this case *706is as to the sufficiency cf a description of certain oxen in a chattel mortgage, which had been duly filed, as against one claiming to be a subsequent bona fide purchaser.
The description was: “all the cattle, consisting of two yoke, aged six and seven years, color, red, white and blue * ■ * and all other property now in our possession in or about said village,” etc.
This clearly must be held a good description within the rule laid down in Farwell et al. v. Fox, 18 Mich., 169; Willey v. Snyder, 34 Mich., 60. It was not necessary that the full description as given should apply to each ox.
The judgment must be reversed with costs and a ;new trial ordered.
The other Justices concurred.